            Case 1:15-cv-02010-JDB Document 83 Filed 01/19/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    MARY OFISI, et al.,

          Plaintiffs,

          - against-                                      Civil No. 1:15-CV-2010-JDB

    AL SHAMAL ISLAMIC BANK., et al.

          Defendants.



         PLAINTIFFS’ OPPOSITION TO ATTORNEY MCMAHON’S MOTION TO
             WITHDRAW AS COUNSEL FOR AL SHAMAL ISLAMIC BANK

         Plaintiffs, United States Government employee victims of the August 1998 bombings of the

United States Embassies in Kenya and Tanzania and their families (the “Ofisi Plaintiffs” or

“Plaintiffs”), respectfully submit this Opposition to Martin F. McMahon & Associates’ Motion to

Withdraw as counsel for Defendant Al Shamal Islamic Bank (“Al Shamal”).

                                        INTRODUCTION

         Martin McMahon (“Mr. McMahon”) is currently the only counsel of record for Al Shamal;

a client he has continuously represented in this case since 2018. 1 Since his initial appearance on

behalf of Al Shamal, Mr. McMahon has assisted his client in preparing motions and status reports,

requesting extensions and agreeing to scheduling deadlines, responding to discovery, and most

recently filing an answer to Plaintiffs’ amended complaint. Plaintiffs have no reason to contest Mr.

McMahon’s representations regarding his difficulty in communicating with his client.

Nevertheless, the motion and accompanying declaration clearly demonstrate that there has not been




1
    Mr. McMahon has represented Al Shamal in U.S.-based litigation since at least 2003.

                                                 1
          Case 1:15-cv-02010-JDB Document 83 Filed 01/19/21 Page 2 of 6




a complete breakdown in communication between Al Shamal and Mr. McMahon. Nor is there any

assertion that Al Shamal has refused to compensate Mr. McMahon for his services.

       The granting of Mr. McMahon’s motion would result in an indefinite stay of the litigation

and, thus, would significantly prejudice Plaintiffs. The rules of this Court recognize the need to

avoid this type of prejudice when moving to withdraw as counsel. Local Rule 83.6(c) governing

such motions provides, in relevant part, that

       “[u]nless the party is represented by another attorney or the motion is made in open court in
       the party’ s presence, a motion to withdraw an appearance shall be accompanied by a
       certificate of service listing the party's last known address and stating that the attorney has
       served upon the party a copy of the motion and a notice advising the party to obtain other
       counsel, or, if the party intends to conduct the case pro se or to object to the withdrawal, to
       so notify the Clerk in writing within seven days of service of the motion.”

D.C. LCvR 83.6(c). 2

       There is no indication that Al Shamal has obtained substitute counsel and, as a corporation,

Al Shamal cannot proceed pro se. See United States ex rel. Scutellaro v. Capitol Supply, Inc., No.

10-CV-1094 (BAH), 2018 WL 10758867 at *1 (D.D.C. Aug. 9, 2018); citing Bristol Petroleum

Corp. v. Harris, 901 F. 2d 165, 166, n. 1 (D.C. Cir. 1990)); Alexian Brothers Medical Center v.

Sebelius, 63 F. Supp.3d 105, 108 (D.D.C. 2014) (“[C]orporate entities are not permitted to appear

pro se and, therefore, absent counsel, this action will be dismissed”). Accordingly, the Court should

not grant Mr. McMahon’s withdrawal until and unless Al Shamal retains replacement counsel who

appears on their behalf in this matter.

                                          ARGUMENT

       Plaintiffs’ filed the instant lawsuit against Al Shamal on November 17, 2015. On March

19, 2019, the Court denied Al Shamal’s motion to dismiss without prejudice and ordered



2
 Although the affidavit in support of Mr. McMahon’s motion notes that he served the bank with a
copy of his motion, it is unclear whether he also advised them to obtain new counsel.

                                                 2
            Case 1:15-cv-02010-JDB Document 83 Filed 01/19/21 Page 3 of 6




jurisdictional discovery specific to Al Shamal’s “forum contacts in connection with the attacks.”

[Dkt. No. 68; Memorandum Opinion at 16]. Plaintiffs’ efforts in obtaining jurisdictional discovery

from Al Shamal was significantly delayed due to “scheduling issues” and communication

difficulties between Mr. McMahon and Al Shamal. [Dkt. No. 72; Al Shamal’s Motion for Extension

of Time]. Al Shamal eventually produced limited discovery after Plaintiffs’ agreed to extend the

discovery deadline and modified and limited their discovery requests. 3 After the deadline for

jurisdictional discovery expired, Al Shamal filed their Answer to Plaintiffs’ Amended Complaint.

[Dkt 79]. The granting of Mr. McMahon’s motion would once again bring this case to a standstill

with no foreseeable end in sight. Such an indefinite delay in the proceedings would be unfairly

prejudicial to plaintiffs and is not in the interest of justice.

          “As a fundamental premise, counsel is under an obligation to see the work through to

completion when he agrees to undertake the representation of his client.” Laster v. District of

Columbia, 460 F. Supp. 2d 111, 113 (D.D.C. 2006). “The decision to grant or deny counsel’s

motion to withdraw is committed to the discretion of the district court.” Laster, 460 F. Supp. 2d at

113 (citing Whiting v. Lacara, 187 F.3d 317, 320 (2d Cir. 1999)). Under Local Civil Rule 83.6, the

Court may deny an attorney’s motion for leave to withdraw if the withdrawal would unduly delay

trial of the case, or be unfairly prejudicial to any party, or otherwise not be in the interest of justice.”

LCvR 83.6(d). The Court may also consider other factors such as the length of time the case has

been pending and the time it would take for the party to secure successor counsel, the degree of

financial burden that counsel would suffer if the court required him to remain in the case, and “the

disruptive impact that the withdrawal will have on the prosecution of the case.” Byrd v. District of

Columbia, 271 F. Supp. 2d 174, 176 (D.D.C. 2003) (citations omitted).



3
    Plaintiffs’ motion to compel responses to Interrogatories remains pending. [Dkt. 78].

                                                     3
         Case 1:15-cv-02010-JDB Document 83 Filed 01/19/21 Page 4 of 6




       Plaintiffs would not oppose Mr. McMahon’s motion to withdraw if it were accompanied by

a substitution of counsel. Mr. McMahon’s motion and declaration, however, provide no indication

of when or even whether Al Shamal intends to secure new counsel. 4 Without replacement counsel,

the granting of Mr. McMahon’s motion would undoubtedly result in an undue delay of the

proceedings which have already been pending for more than five years. For these reasons, this

Court has routinely denied motions to withdraw when defense counsel fails to identify replacement

counsel. See Owens v. Republic of Sudan, 174 F. Supp. 3d at 251; United States ex. rel. Scutellaro

v. Capitol Supply, 2018 WL 10758867 at *1 (noting defense counsel’s first motion to withdraw was

denied because “defense counsel ha[d] failed to name other counsel representing the defendant in

the proceedings before this Court.”).

       In Owens, counsel for the Government of Sudan moved to withdraw on the basis that “Sudan

had ‘made no payment for any of the legal services provided to date,’ and that there had been a

‘lack of effective communication from the client’ on legal issues.” 174 F. Supp. 3d at 251.

Eventually, Sudan stopped responding to counsel’s communications entirely. Id. Nonetheless,

counsel’s requests to withdraw were not granted until more than two years later. Id. at 251-252.

       The circumstances outlined by Mr. McMahon stand in stark contrast to Owens. Al Shamal

continues to communicate with Mr. McMahon. Indeed, on December 15, 2020, the day after Mr.

McMahon filed his first motion for extension of time to file a motion to withdraw, Al Shamal

produced additional documents in response to plaintiffs’ discovery. The fact that communication

between Mr. McMahon and Al Shamal is difficult is not a sufficient basis for withdrawal—



4
  In the underlying lawsuit, the Government of Sudan made the strategic decision not to secure new
counsel until after default judgment was entered. Owens v. Republic of Sudan, 174 F. Supp. 3d 242,
258 (D.D.C. 2016). Plaintiffs have legitimate concerns that Al Shamal will take a similar approach
in this case.


                                                4
         Case 1:15-cv-02010-JDB Document 83 Filed 01/19/21 Page 5 of 6




particularly when measured against the significant prejudice to Plaintiffs from the delay that will

result if Al Shamal does not retain substitute counsel. Accordingly, until and unless Al Shamal

obtains substitute counsel, Mr. McMahon’s motion should be denied.



                                             Respectfully Submitted,

                                             /s/ Michael J. Miller
                                             Michael J. Miller, Esquire
                                             THE MILLER FIRM, LLC
                                             108 Railroad Avenue
                                             Orange, VA 22960
                                             Tel: (540) 672-4224
                                             Fax: (540) 672-3055

                                             Counsel for Plaintiffs




                                                5
          Case 1:15-cv-02010-JDB Document 83 Filed 01/19/21 Page 6 of 6




                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Plaintiffs’ Opposition to

Attorney McMahon’s Motion to Withdraw as Counsel for Al Shamal Islamic Bank was filed

electronically with the Clerk of Court using the CM/ECF system which will send a notification of

such filing on all counsel of record.



                                                   /s/ Michael J. Miller
                                                   Michael J. Miller




                                               6
